DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
	The prior art fails to disclose or suggest a method of performing simultaneous multiplex RNA-directed nuclease editing in yeast cells comprising designing and synthesizing ribozyme-containing editing cassettes, amplifying the cassettes, providing a vector backbone, transforming yeast cells with the cassettes and the vector backbones resulting in editing vectors, such that the yeast cells can be edited by the editing vectors.  The ribozyme-containing editing cassettes comprises, in 5’ to 3’ order, pol II promoter, a transcription start site, the first editing cassette, a linker, and the second editing cassette.  The first editing cassette comprises a sequence encoding a first gRNA covalently linked to a sequence encoding a first donor DNA comprising an edit to a first target sequence, and an edit which renders inactive a first proto-spacer motif (PAM).  A linker joins the first editing cassette to the second editing cassette, which comprises a sequence encoding a second gRNA and a second donor DNA comprising an edit to a second target sequence, and an edit which renders inactive a second PAM in the second target sequence.  

	The Terminal Disclaimer over U.S. Patent No. 10,815,467, filed February 23, 2021, is approved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636